Citation Nr: 1742157	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  06-34 414A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected low back disability.

2.  Entitlement to a disability rating greater than 30 percent prior to August 5, 2016, and greater than 50 percent subsequently for depression.

3.  Entitlement to a disability rating greater than 30 percent prior to August 8, 2016, and greater than 40 percent subsequently for lumbar spine disc disease.

4.  Entitlement to a disability rating greater than 10 percent for chronic conjunctivitis.

5.  Entitlement to a temporary 100 percent disability rating for purposes of convalescence following right knee surgery in February 2006 pursuant to 38 C.F.R. § 4.30.  

6.  Entitlement to an effective date earlier than August 8, 2016, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions dated in April 2006 and February 2007.  

In February 2012, the Board remanded these issues for further evidentiary development.  Unfortunately, the development requested by the Board was not fully completed and another remand is now necessary.  

The remanded claim for entitlement to TDIU was subsequently granted by the RO.  As this represents a complete grant as to the benefit sought, no further Board action as to the question of entitlement is necessary.  (Although the aspect of the claim involving the effective date is the subject of a newly-filed notice of disagreement, as discussed below.)  Additionally, an issue involving a temporary total disability rating for purposes of convalescence involving the Veteran's service-connected depression was remanded by the Board solely for the issuance of a Statement of the Case.  The requested Statement of the Case was indeed issued by the RO in October 2016, and the Veteran was informed that if he wished to continue an appeal on this issue, he was required to file the appropriate substantive appeal form within sixty days.  He did not do so, therefore, no appeal was perfected and it is therefore not in appellate status.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action on his part is required.
    

REMAND

Right Knee Claim

The Board remanded the question of entitlement to service connection for a right knee disability to obtain an informed medical opinion as to whether the Veteran's right knee disability is secondary to his service-connected low back disability and/or otherwise related to his active service.  Although the requested examination was conducted, unfortunately, the examiner provided a medical opinion pertaining to the left knee, rather than the right knee.  See February 2015 VA examination report and opinion.  Furthermore, the opinion pertained only to direct service connection, rather than secondary service connection.  Therefore, upon remand, a thorough examination which is responsive to the Veteran's contentions as well as the Board's previous request must be accomplished.  

As explained previously, the Veteran's claim for a temporary total disability rating for convalescence following February 2006 right knee surgery is dependent upon a successful outcome of the service connection appeal.  Therefore, further action on this appeal is deferred until the resolution of the underlying claim.  



Increased Rating Claims

With regard to the three increased ratings appeals, the Veteran reports receiving continuing VA medical care at the VA Hospital in San Juan.  These records have not been updated for his claims file since 2009.  All VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran also reports receiving psychological treatment at Fort Buchanan, Puerto Rico.  This does not appear to be a VA facility, so if the Veteran wishes to have these records considered in support of his appeal, the RO will need to supply him with the requisite authorization and consent forms.  

The Veteran is currently in receipt of a 10 percent rating for conjunctivitis pursuant to Diagnostic Code 6018.   38 C.F.R. § 4.79 (2016).  Diagnostic Code 6018 provides a 10 percent rating for active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion. Inactive conjunctivitis is rated on the basis of residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018.

The Veteran's representative has requested that a new examination pertaining to the Veteran's chronic conjunctivitis be provided on the basis that the Veteran asserts his conjunctivitis has worsened since the last examination.  The record shows that the Veteran has not undergone a VA eye examination for compensation purposes since January 2010.  The age of a VA examination alone is not a sufficient reason to warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007). There must also be an indication or allegation that the Veteran's condition worsened.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) ("Where an appellant claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of appellant's current condition, the VA's duty to assist includes providing a new examination.").  
In light of the suggestion of worsening disability since the last examination conducted over seven years ago, a new and contemporaneous eye examination  should be afforded to the Veteran to ensure that his eye disability is properly rated. 

The representative also asserts that a new examination is warranted for the lumbar spine and psychiatric disabilities as well.  However, the RO recently afforded the Veteran spine and mental health examinations in August 2016.  Notably, there is no objective evidence in the claims file of any subsequent worsening of these disabilities, nor is there any indication that the Veteran has expressed any complaints to a medical provider after the August 2016 VA compensation examinations.  At any rate, if, after obtaining and reviewing the recent treatment records, there is any reason to believe that any of these disabilities may have worsened since the last VA examinations of each one were conducted, then the RO should order all appropriate examinations to fully evaluate the current levels of severity of each disability.  

Earlier Effective Date Claim for TDIU 

In written argument of August 2017, the Veteran's representative expressed timely disagreement with the effective date awarded to the unemployability compensation grant.  The RO has not yet issued a statement of the case however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, request psychological treatment records pertaining to the Veteran from Fort Buchanan, Puerto Rico for inclusion in his claims file.

2.  Obtain all records of VA medical treatment afforded to the Veteran by the VA Caribbean Healthcare System, to include the VA Hospital in San Juan, Puerto Rico, and all related clinics since February 2009 for inclusion in the file.

3.  Afford to the Veteran a VA orthopedic examination to identify the nature and etiology of all current RIGHT knee disabilities.

The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.

The examiner must:

(a) Identify all right knee pathology currently demonstrated.  

(b) For each current right knee disability, provide an opinion as to:

i) whether it is more, less, or equally likely that any diagnosed right knee disability had its inception during active duty, arthritis within one year of active duty, or is otherwise related to active duty service;

ii) whether it is more, less, or equally likely that any diagnosed right knee disability is secondary to, i.e., caused OR AGGRAVATED by the service-connected lumbar spine disc disease.  

The complete rationale for all opinions expressed should be fully explained.

4.  Obtain a new VA examination to assess the current nature, extent, and severity of the Veteran's service-connected chronic conjunctivitis.   The electronic claims file (i.e., all relevant records contained in Virtual VA and VBMS) must be provided to and reviewed by the examiner. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should:

Identify and describe in detail all manifestations of the Veteran's service-connected chronic conjunctivitis.  In doing so, the examiner should specifically state whether any claimed eye symptoms are manifestations of his service-connected eye disability. 

A report of the examination should be prepared and associated with the Veteran's VA claims file. 

5.  Review all newly-obtained VA treatment records, and any private medical records, to ascertain whether additional VA examinations should be accomplished to identify the current condition of his back and mental health.  In rendering this determination the relative staleness of the examination reports now on file must be considered, as well as the thoroughness of the reports now on file.  

6.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

7.  Furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an earlier effective date for the award of a TDIU.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

